                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
 UNITED STATES DISTRICT COURT                                         DATE FILED: 4/6/20
 SOUTHERN DISTRICT OF NEW YORK
   ---------------------------------                       X
                                                           :
                                                           :
    UNITED STATES OF AMERICA                               :
                                                           :         ORDER
    - v. -                                                 :
                                                           :         1:18-cr-283-GHW
    LOUIS BRAVO,                                           :
                                                           :
                       Defendant.                          :
                                                           :
    ---------------------------------                      X


 GREGORY H. WOODS, United States District Judge:
        Upon the application of the United States of America, by and through Geoffrey S. Berman,

 United States Attorney for the Southern District of New York, Emily A. Johnson, Assistant United

 States Attorney, of counsel, and with the consent of Louis Bravo, by and through his attorneys,

 Jennifer Willis and Tamara Giwa, it is hereby ORDERED that the pretrial conference in this case be

 continued from April 9, 2020 to June 11, 2020 at 3:30 p.m.

        The Court finds that the ends of justice served by granting a continuance outweigh the best

 interest of the public and the defendant in a speedy trial by allowing the parties to continue discussing

 a pretrial disposition. Accordingly, it is further ORDERED that the time from April 9, 2020 through

 June 11, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. ' 3161(h)(7)(A).

        SO ORDERED.

Dated: April 6 ,2020


                                                        ___________________________________
                                                        Gregory H. Woods
                                                        United States District Judge
